Citation Nr: 0304390	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  97-02 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for pulmonary 
tuberculosis (PTB).

2. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3. Entitlement to service connection for a cataract.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to July 
1945, and from February 1946 to December 1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision from the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board in May 2000 remanded the case to the RO for further 
consideration of additional evidence, among other reasons.  

The Board in March 2001 remanded the case to the RO a second 
time for procedural matters, to include consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA), which had been 
recently enacted at the time and to clarify representation.

The Board construes the issues subject to appellate review to 
be limited to those set forth upon the front page of this 
decision, as opposed to the issues set forth in prior Board 
decisions.

In February 2003 the local representative submitted an 
informal hearing presentation  statement on the veteran's 
behalf which the Board has construed as a notice of 
disagreement with the RO's June 2002 denial of entitlement to 
service connection for malaria.  A statement of the case has 
not been issued by the RO with respect to this denial, and 
such claim is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  Pulmonary tuberculosis was not shown in service or 
demonstrated to a compensable degree during the first three 
post service years.

3.  COPD was not shown in service, or for many years 
thereafter.

4.  A cataract disability was not shown in service or for 
many years thereafter.

5.  There is no probative, competent evidence of record 
showing the veteran has a current tuberculosis, COPD or a 
cataract disability linked to service on any basis.  


CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis was not incurred in or aggravated 
by service, nor may such disorder be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  

2.  COPD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  

3.  A cataract disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  This liberalizing legislation is applicable to the 
appellant's claims.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  

Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  All available service medical records and VA medical 
records have been obtained, and the veteran has not alleged 
that additional service medical records exist that have not 
been associated with the claims file.  Private records have 
been submitted.  The Board remanded this matter in May 2000 
and March 2001 for further development and to satisfy due 
process concerns.  

In addition, the RO informed the veteran in the November 1996 
Statement of the Case and October 2000 Supplemental Statement 
of the Case of the information, medical evidence, or lay 
evidence necessary to support his claims.  The previous Board 
remand of May 2000 also advised him of what evidence it had 
and what evidence was needed to support his claim.  The March 
2001 Board remand also apprised the veteran about the 
provisions of the VCAA, and it is clear that the RO 
considered his claim under this new law.  

In a July 2001 VCAA letter the RO notified the veteran of the 
evidence that is necessary to substantiate his claims, asked 
him to identify any private medical providers who might 
possess records not already in the claims file and advised 
him that it would seek to obtain any private medical evidence 
that he had sent in a written consent to obtain or that he 
could obtain the evidence himself.  This letter also advised 
him that the RO would obtain any VA records that he informed 
them about and would schedule a VA examination if deemed 
necessary.  The letter also advised the veteran to notify the 
RO as to any other information that he wanted them to try to 
obtain.  

In view of this, plus the veteran's submission of volumes of 
evidence, including multiple duplicates of medical records 
obtained by him and recently submitted to the Board, it 
appears that all necessary evidence has been obtained to 
adjudicate these claims.  There is no indication that there 
is any additional relevant competent evidence to be obtained 
either by VA or by the veteran, and there is no specific 
evidence to advise him to obtain.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In its July 2002 supplemental statement of the case the RO 
showed that it had fully considered and implemented the 
provisions of the new VCAA.

Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran will not 
be prejudiced by its consideration of the merits of his 
claims, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  


Factual Background

Service department records reflect recognized guerilla 
service during the first service period from May 1943 to July 
1945.  Another service department record reveals that the 
veteran was discharged by reason of "nonservice connected 
disability" in July 1945.  He then served as a Philippine 
Scout from February 1946 to December 1948.  

Available service medical records reveal no evidence of 
obstructive lung problems, tuberculosis or of any eye 
problems.  A February 1946 physical examination for induction 
purposes yielded normal findings of lungs, with negative X-
ray and bilateral eyesight of 20/20 vision.  

A December 1948 discharge examination also revealed normal 
lungs and bilateral eyesight of 20/20.  This examination also 
revealed a negative medical history for any wound, injury or 
disease shown to be disabling.  

A June 1945 affidavit for Philippine Army and Personnel 
reveals nothing filled out in the chronological record of 
wounds and illnesses incurred.  Other records submitted 
pertaining to the nature of the veteran's service do not 
reflect any evidence suggestive of obstructive lung problems, 
tuberculosis or of any eye problems.

A May 1955 medical certificate reflects that the veteran was 
examined by a physician who noted complaints including chest 
pain, easy fatigability, chronic cough without much 
expectoration and gradual loss of weight during the last few 
months.  The examiner diagnosed the veteran as suffering from 
nervousness probably due to injuries suffered during the war, 
beriberi and anemia.  An undated medical record received at 
the RO in October 1958 reveals complaints of chest pain, and 
a cough described as sometimes hard and troublesome.  He gave 
a history of coughing up blood the previous March.  

Private medical appointment and billing records from 1994 
reflect that the veteran was being treated by a pulmonary 
specialist for problems described in one record as pulmonary 
fibrosis.  A radiology record from June of an unknown year 
reveals chest X-rays were ordered for PTB.  

The veteran's November 1994 hearing testimony before a 
hearing officer at the RO is noted to address an issue 
currently not before the Board.  

VA treatment records from 1995 reveal that the veteran was 
seen in April 1995 with complaints of intermittent colds and 
cough since September 1993.  He was noted to have recently 
arrived from the Philippines.  He gave a one-year history of 
cough that occasionally produced blood tinged sputum.  A 
diagnostic impression of questionable TB or questionable COPD 
was given.  An April 1995 pulmonary consult reflects a 
history of TB in the early 1980's with symptoms disappearing 
after 3 months of treatment and intermittent hemoptysis since 
1990.  The impression was intermittent hemoptysis for 15 
years of uncertain etiology, with plans made to test for TB.  

An April 1995 chest X-ray yielded findings of hyperinflation 
of the lungs compatible with COPD and air trapping.  Also 
shown was a vaguely defined rounded area of opacity in the 
right upper the lung zone, which was determined to be 
suggestive of dilated bronchi.  There was also an opacity in 
the right paraspinous area overlying the left 10th rib which 
were later determined to likely be composite shadows.  Some 
increased interstitial densities were also shown, suggestive 
of probable chronic interstitial fibrosis.  The diagnostic 
considerations included granulomatous disease such as TB or 
another infectious process.  Further evaluation was 
recommended.

A May 1995 treatment record documents that two out of three 
sputum tests were positive for "AFB" cultures although the 
AFB smear was negative.  The veteran was given instructions 
on the prevention and control of TB infection.  Another May 
1995 treatment record reflects that the veteran had symptoms 
of coughing with white sputum containing trace blood, mild 
night sweats, occasional fever and anorexia.  This record 
gave a history of exposure to TB, from his father, mother 
(who died of TB) and grandmother.  Another May 1995 treatment 
record revealed that he was taking medications for TB.  He 
was noted to be in good compliance with his TB medication 
regimen in October 1995.

A June 1995 record reflects a visit to the VA eye clinic with 
complaints of blurriness at times.  The veteran was examined 
and assessed with a cataract and a drusen, although the 
record never specifies which eye is involved or even whether 
both eyes were involved.  

VA medical records from 1996 through 1997 reflect continued 
treatment for pulmonary problems.  In February 1996 he was 
noted to still be taking anti TB medication.  A December 1996 
treatment note reveals findings of a chronic cough secondary 
to old TB, as well as shortness of breath.  Letters dated in 
June 1996 and December 1996 written by the veteran's treating 
physician states that the veteran was being treated for COPD 
which limited his ability to walk distances without shortness 
of breath and with symptoms of chronic cough.  The letter 
also documented treatment for PTB now inactive after 4 drug 
anti TB therapy in 1995.  
Induced sputum cultures in May 1996 were noted to be negative 
for TB, although the veteran still suffered from chronic 
cough and significant dyspnea.  A November 1997 X-ray noted 
no significant change compared to the prior X-ray of March 
1996 and diagnosed a minor abnormality.  A December 1997 
follow up revealed ongoing COPD, with history of PTB with 
stable residuals of chest x-ray abnormalities.  The diagnoses 
in December 1997 included COPD, stable on current regimen, 
but with persistent nonproductive cough and PTB, with AFB's 
negative and chest X-rays stable.

VA treatment records from 1998 to 1999 reflect continued 
follow up of pulmonary symptoms, with a January 1998 follow 
up which recited the same findings and diagnoses of ongoing 
COPD and history of PTB that were reported in December 1997.  
Follow-ups from March 1998 and May 1998 again repeated these 
findings and diagnoses.  The records from the latter part of 
1998 through 1999 primarily address treatment for prostate 
cancer but continue to note diagnoses of COPD and PTB.  An 
August 1998 letter from the veteran's doctor confirmed 
ongoing problems with chronic obstructive lung disease.  

In February 2000 the Board received two manila envelopes from 
the veteran that contained numerous documents.  There are 
also medical records submitted with an envelope containing x- 
ray films that were received by the Board in January 2000.  
Many of these documents were already of record or not 
relevant to the issues on appeal.  The veteran has also 
submitted numerous copies of the medical records already of 
record as well as volumes of documents and literature 
pertaining to his veteran status as a Filipino who served 
during World War II.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).

Where a veteran served continuously for a period of ninety 
days or more during a period of war or during peacetime after 
December 31, 1946, and tuberculosis becomes manifest to a 
degree of 10 percent within three years from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2002).

Service connection may be granted for a disability, which is 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2002).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."

Where the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (2002).



The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002) (38 U.S.C. § 
5107(b) was amended by the VCAA of 2000, but with no 
substantive changes in the particular statute.  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); 38 C.F.R. § 3.102 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.


Pulmonary Tuberculosis

Upon review of the evidence, the Board finds that entitlement 
to service connection for PTB is not warranted.  There is no 
medical evidence of PTB in service.  In this case, the 
available service medical records do not show any treatment 
for PTB and the December 1948 separation examination is 
specifically negative for any findings of lung problems or 
evidence of systemic disease such as PTB.  There is also no 
evidence showing a diagnosis of PTB within 3 years of the 
veteran's discharge in 1948.

In fact, symptoms such as easy fatigability, weight loss and 
chronic cough that could potentially be associated with PTB 
were not documented until 1955, some 7 years after discharge.  
PTB was not definitively diagnosed until 1995, more than 30 
years after discharge.  Moreover, there is no competent 
medical opinion linking the post service diagnosed PTB to the 
veteran's period of service on any basis.  There exists no 
basis upon which to predicate a grant of entitlement to 
service connection.


COPD

With regard to the claim of entitlement to service connection 
for COPD, again the Board notes that the evidence does not 
support such a claim.  There is no medical evidence of any 
lung problems, to include COPD in service.  In this case, the 
available service medical records do not show any treatment 
for COPD and the December 1948 separation examination is 
specifically negative for any findings of lung problems of 
any nature.  

Symptoms such as easy fatigability and chronic cough that 
could potentially be associated with COPD were not documented 
until 1955, some 7 years after discharge.  COPD was not 
definitively diagnosed until 1995, more than 30 years after 
discharge.  Moreover, there is no competent medical opinion 
linking the post service diagnosed COPD to the veteran's 
period of service on any basis.  There exists no basis upon 
which to predicate a grant of entitlement to service 
connection.
Cataract

The Board also finds that the claim for service connection 
for a cataract is not supported by credible medical evidence.  
The service medical records do not document any eye problems 
and bilateral 20/20 vision was noted on both a February 1946 
physical and a December 1948 discharge examination.  The 
volumes of medical records submitted contain only one record 
showing a diagnosis of cataract and drusen of an unspecified 
eye in June 1995.  There is no evidence indicating a current 
cataract disability exists or even as to which eye was 
affected in June 1995.  

With regard to the requirement of medically diagnosed current 
disability, the CAVC has held that "[i]n order for the 
veteran to be awarded a rating for service-connected 
[disability], there must be evidence both of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury."  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1131 (West 
1991).  In the absence of proof of a present disability there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

There is also no competent medical opinion linking the 
cataract diagnosed in 1995 to the veteran's period of service 
on any basis.  There exists no basis upon which to predicate 
a grant of entitlement to service connection.

Conclusion

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for PTB, COPD and cataract.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
ORDER

Entitlement to service connection for PTB is denied.

Entitlement to service connection for COPD is denied.

Entitlement to service connection for a cataract is denied.


REMAND


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.   
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board in May 2000 referred a claim of entitlement to 
service connection for malaria to the RO for initial 
consideration.  The RO in September 2000 denied the claim as 
not well grounded.  The RO notified the veteran of the 
determination by letter dated in October 2000.  The Board 
observes that the RO in January 2001 informed the veteran by 
letter of the recent VCAA and its effect on this claim.  The 
veteran did not appeal this claim.  

In July 2002, the RO reconsidered the malaria claim pursuant 
to Section 7(b) of the VCAA, which provides for 
readjudication of claims finally denied as not well grounded 
between July 14, 1999 and November 9, 2000 as though the 
prior denial had not been made.  


In the June 2002 rating decision the RO denied entitlement to 
service connection for malaria on the merits and sent notice 
of this decision in July 2002.  The Board construes the 
February 2003 informal hearing presentation listing 
entitlement to service connection for malaria as a notice of 
disagreement with this denial.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue such is a procedural defect requiring remand. See 
Godfrey, supra.  Manlincon v. West, 12 Vet. App. 238 (1999); 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the filing of 
a notice of disagreement initiates the appellate process) see 
also Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro 
v. West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. West, 12 
Vet. App. 76 (1998).

Regulations have recently been promulgated which give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
67 Fed. Reg. 3,009 (Jan. 23, 2002) (38 C.F.R. § 19.9).  There 
are still actions, however, that must be accomplished at the 
RO level because the required action takes place there or 
because current law requires it.  In this case, the service 
connection claim must be remanded because a statement of the 
case has not been issued, and such action takes place at the 
RO.  See Chairman's Memorandum 01-02-01 (2002); Manlincon, 
supra.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should issue a statement of 
the case addressing the issue of the 
denial of entitlement to service 
connection for malaria.  The appellant 
should be advised of the need to submit a 
substantive appeal during the requisite 
period of time if he wishes appellate 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order. By this 
remand, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the veteran until 
he is notified by the RO.


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

